Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 02/28/2022 has been entered. Claims 1-20 remain pending in the application.
	

Claims 1-2, 4-6, 10-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6854410 B1) in view of Ross (US 8081540 B2).

Regarding claim 1, King teaches an electrically-powered propulsion motor (208, 316) mechanically coupled to a vehicle (200, 300), the propulsion motor configured to provide mechanical propulsion in a fluid medium. (Col.8, lines 11-12, Col.2, lines 28-30, Claim. 1-2, Fig.2, Fig.5)

King also teaches a control circuit (310, 316) coupled to the propulsion motor, the control circuit configured to generate an electrical signal to the propulsion motor including a portion corresponding to operating energy for the propulsion motor to use in providing thrust. (Col.5, lines 7-25, Col.4, lines 61-67, Fig.2, Fig.5, 314)

King teaches a portion corresponding to a transmission signal to be acoustically transmitted through the fluid medium. (Col.5, lines 7-25, Col.4, lines 61-67, Fig.2, Fig.5, 314) 

King does not explicitly teach the propulsion motor to use in providing thrust, and, contemporaneously, a portion corresponding to a transmission signal to be acoustically transmitted through the fluid medium by the propulsion motor acting as an electromechanical transducer.

Ross teaches the propulsion motor (300) to use in providing thrust, and, contemporaneously, a portion corresponding to a transmission signal to be acoustically transmitted through the fluid medium by the propulsion motor (300, 320) acting as an electromechanical transducer. (Col.7, lines 40-51, Fig.3B)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate the propulsion motor to use in providing thrust, and, contemporaneously, a portion corresponding to a transmission signal to be acoustically transmitted through the fluid medium by the propulsion motor acting as an electromechanical transducer in order to generate frequency signals which utilize one or more propeller blades 320 (or props, blades, fan blades, etc.) that are submerged in the water and vary the pitch (i.e., angle of the blade with respect to the direction of rotation) of the blades in a spinning fan, thus modulating the airflow to yield the desired audio signal.

Regarding claim 2, King also teaches comprising an acoustic receiver (202, 202B) configured to receive the transmission signal and to provide an electrical signal representative of the received transmission signal. (Col.3, lines 58-67)

Regarding claim 4, King also teaches comprising a signal processor configured to process a signal received from the acoustic receiver to determine at least one of a location, a distance, a relative bearing, or a locus of relative bearings, relative to the vehicle housing the electrically-powered propulsion motor. (Col.5, lines 43-51, Col.7, lines 27-40, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

Regarding claim 5, King also teaches wherein the signal processor is configured to determine a received signal magnitude indicative of an angle between an acoustic receiver location and a specified axis extending from the vehicle housing the electrically-powered propulsion motor. (Col.6, lines 13-20, Col.7, lines 30-40, Col.7, lines 50-52, Claim 2, Fig.10A, 204A-204D, Fig.10B, 310A-310E) King discloses a Sonar processor 204A and navigation/propulsion processor 204C for navigation corrections in response to obstacle detection. King further discloses guidance correction signals that are associated with matching calibration waveforms that are used to control the navigation of the vehicle by determining which one of the calibration waveforms matches or is closest to the sensed one of the primary waveform and secondary waveforms.

Regarding claim 6, King also teaches wherein the portion corresponding to the transmission signal includes a first modulation signal to be Attorney Docket No. 4568.005US124 Client Ref. No. 2018-005acoustically transmitted in a first direction and a different second modulation signal to be acoustically transmitted in a different second direction. (Col.5, lines 7-14, Col.7, lines 22-25, Col.7, line 65- Col.8, line 1, Col.6, lines 9-20, Claim.2, Claim.11, Fig.10A, 202B, Fig.5, 314) King discloses a first modulation acoustic transceiver 202B that acoustically transmits in a first direction and King then discloses a second modulation conventional acoustic transceiver 314 that acoustically transmits in a second direction.

King also teaches a communication processor (204A, 204B, 310C) and teaches wherein the signal processor is configured to determine an indication of a received magnitude of the first modulation signal relative to a received magnitude of the second modulation signal. (Col.6, lines 13-20, Col.7, lines 30-40, Col.7, line 59-Col.8, line 2, Claim 2, Fig.10A, 204A-204D, Fig.10B, 310A-310E) King teaches a Sonar processor 204A and navigation/propulsion processor 204C for navigation corrections in response to obstacle detection. King also teaches guidance correction signals that are associated with matching calibration waveforms that are used to control the navigation of the vehicle by determining which one of the calibration waveforms matches or is closest to the sensed one of the primary waveform and secondary waveforms.

Regarding claim 10, King teaches generating an electrical signal to the propulsion motor including generating a portion corresponding to operating energy for the propulsion motor to use in providing thrust. (Col.3, lines 58-67, Col.7, line 65-Col.8, line 5, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

King also teaches a portion corresponding to a transmission signal to be acoustically transmitted. (Col.5, lines 7-25, Col.4, lines 61-67, Fig.2, Fig.5, 314) 

King does not explicitly teach a signal to be transmitted by the propulsion motor acting as an electromechanical transducer and contemporaneously generating an electrical signal to the propulsion motor.

Ross teaches a signal to be transmitted by the propulsion motor acting as an electromechanical transducer and contemporaneously generating an electrical signal to the propulsion motor. (Col.7, lines 40-51, Fig.3B)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate a signal to be transmitted by the propulsion motor acting as an electromechanical transducer and contemporaneously generating an electrical signal to the propulsion motor in order to generate frequency signals which utilize one or more propeller blades 320 (or props, blades, fan blades, etc.) that are submerged in the water and vary the pitch (i.e., angle of the blade with respect to the direction of rotation) of the blades in a spinning fan, thus modulating the airflow to yield the desired audio signal.
Regarding claim 11, King also teaches wherein the portion corresponding to the transmission signal includes a first modulation signal to be acoustically transmitted in a first direction Attorney Docket No. 4568.005US125 Client Ref. No. 2018-005and a different second modulation signal to be acoustically transmitted in a different second direction. (Col.5, lines 7-14, Col.7, lines 22-25, Col.7, line 65- Col.8, line 1, Col.6, lines 9-20, Claim.2, Claim.11, Fig.10A, 202B, Fig.5, 314) King teaches a first modulation acoustic transceiver 202B that acoustically transmits in a first direction and King then teaches a second modulation conventional acoustic transceiver 314 that acoustically transmits in a second direction.

Regarding claim 13, King also teaches wherein the transmission signal is added to the portion corresponding to the operating energy for the propulsion motor. (Col.4, lines 23-25, Col.7, line 65-Col.8, line 3, Claim.11, Fig.10A-Fig10B)

Regarding claim 14, King also teaches wherein the transmission signal is established by modifying the portion corresponding to the operating energy. (Col.5, lines 43-51, Col.2, lines 36-45, Claim.1)

Regarding claim 15, King also teaches using an acoustic receiver, receiving a transmission signal acoustically transmitted. (Col.3, lines 58-67, Col.7, line 65-Col.8, line 5, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

King also teaches processing the received signal to provide an electrical signal representative of the received transmission signal. (Col.7, lines 27-40, Col.7, line 65-Col.8, line 5, Fig.10A, 204A-204D, Fig.10B, 310A-310E) King teaches a communications processor (204B) that handles underwater communications to/from acoustic transceiver (202B) and wireless communications received at or transmitted from antenna (216) and thus the communications processor (204B) is capable of receiving an acoustic signal from the acoustic transceiver and processing it to an electrical signal to send to the antenna (216). Furthermore King teaches a navigation/propulsion processor (204C) that can implement a pre-programmed navigation route or could be controlled by navigation instructions (electrical signals) transmitted from a remote location and received by antenna (216).

King also teaches using the electrical signal, determining an indication of a location of the acoustic receiver relative to the propulsion motor. (Col.5, lines 43-51, Col.7, lines 27-40, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

King also teaches wherein the transmission signal is at least one of added to a signal corresponding to the operating energy for the propulsion motor or established by modifying the signal corresponding to the operating energy for the propulsion motor. (Col.4, lines 23-25, Col.7, line 65-Col.8, line 3, Col.5, lines 43-51, Col.2, lines 36-45, Claim.11, Fig.10A-Fig10B) 

King does not explicitly teach the propulsion motor acting as an electromechanical transducer and operating energy is provided contemporaneously with the transmission signal.

Ross teaches the propulsion motor acting as an electromechanical transducer and operating energy is provided contemporaneously with the transmission signal. (Col.7, lines 40-51, Fig.3B)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate the propulsion motor acting as an electromechanical transducer and operating energy is provided contemporaneously with the transmission signal. in order to generate frequency signals which utilize one or more propeller blades 320 (or props, blades, fan blades, etc.) that are submerged in the water.

Regarding claim 17, King also teaches wherein determining the indication of the location of the receiver includes determining at least one of a location, a distance, a relative bearing, or a locus of relative bearings, relative to a vehicle housing the electrically-powered propulsion motor. (Col.5, lines 43-51, Col.7, lines 27-40, Fig.10A, 204A-204D, Fig.10B, 310A-310E)

Regarding claim 18, King also teaches wherein determining the indication of the location of the receiver includes determining a received signal magnitude indicative of an angle between the receiver and a specified axis extending from the vehicle housing the electrically-powered propulsion motor. (Col.6, lines 13-20, Col.7, lines 30-40, Col.7, lines 50-52, Claim 2, Fig.10A, 204A-204D, Fig.10B, 310A-310E) King discloses a Sonar processor 204A and navigation/propulsion processor 204C for navigation corrections in response to obstacle detection. King further discloses guidance correction signals that are associated with matching calibration waveforms that are used to control the navigation of the vehicle by determining which one of the calibration waveforms matches or is closest to the sensed one of the primary waveform and secondary waveforms.

Regarding claim 19, King also teaches wherein the transmission signal includes a first modulation signal acoustically transmitted in a first direction and a second different modulation signal acoustically transmitted in a second different direction. (Col.5, lines 7-14, Col.7, lines 22-25, Col.7, line 65- Col.8, line 1, Col.6, lines 9-20, Claim.2, Claim.11, Fig.10A, 202B, Fig.5, 314) King discloses a first modulation acoustic transceiver 202B that acoustically transmits in a first direction and King then discloses a second modulation conventional acoustic transceiver 314 that acoustically transmits in a second direction.

King also teaches a communication processor (204A, 204B, 310C) and teaches wherein the method comprises determining an indication of a received magnitude of the first modulation signal relative to a received magnitude of the second modulation signal. (Col.6, lines 13-20, Col.7, lines 30-40, Col.7, line 59-Col.8, line 2, Claim 2, Fig.10A, 204A-204D, Fig.10B, 310A-310E) King teaches a Sonar processor 204A and navigation/propulsion processor 204C for navigation corrections in response to obstacle detection. King also teaches guidance correction signals that are associated with matching calibration waveforms that are used to control the navigation of the vehicle by determining which one of the calibration waveforms matches or is closest to the sensed one of the primary waveform and secondary waveforms.

Regarding claim 20, King also teaches generating steering guidance using the indication of the location of the receiver relative to the propulsion motor. (Col.7, line 65- Col.8, line 10)

Claims 3, 7-9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Ross and further in view of Fripp (US 20150075770 A1).

Regarding claim 3, King teaches wherein the fluid medium is water. (Abstract, Col.3, lines 58-67)

King does not explicitly teach wherein the acoustic receiver comprises an acousto-electric transducer. 

Fripp teaches wherein the acoustic receiver comprises an acousto-electric transducer. (Paragraph 55, Fig.2, 206) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate wherein the acoustic receiver comprises an acousto-electric transducer as taught by Fripp in order to measure, receive, obtain or log data. 

Regarding claim 7, King does not explicitly teach transmission signals that include information encoded using a frequency modulation scheme.

Fripp teaches transmission signals that include information encoded using a frequency modulation scheme. (Paragraph 145, lines 11-14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate transmission signals that include information encoded using a frequency modulation scheme as taught by Fripp in order to organize data into a form that is more efficient for transmission. 

Regarding claim 8, King does not explicitly teach transmission signals that include information encoded using an edge polarity encoding scheme.

Fripp teaches transmission signals that include information encoded using multiple suitable communication methods. (Paragraph 145, lines 11-14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have used an edge polarity encoding scheme on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore Fripp teaches many suitable communication methods which would encompass edge polarity encoding scheme. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate transmission signals that include information encoded using an edge polarity encoding scheme in order to organize data into a form that is more efficient for transmission.

Regarding claim 9, King does not explicitly teach transmission signals that include information encoded using an amplitude modulation scheme.

Fripp teaches transmission signals that include information encoded using an amplitude modulation scheme. (Paragraph 145, lines 11-14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate transmission signals that include information encoded using an amplitude modulation scheme as taught by Fripp in order to organize data into a form that is more efficient for transmission. 
Regarding claim 12, King does not explicitly teach wherein the portion corresponding to the transmission signal includes information encoded using at least one of a frequency modulation scheme, a frequency-shift keying (FSK) scheme, an edge-polarity encoding scheme, or an amplitude modulation scheme.

Fripp teaches wherein the portion corresponding to the transmission signal includes information encoded using at least one of a frequency modulation scheme, a frequency-shift keying (FSK) scheme, an edge-polarity encoding scheme, or an amplitude modulation scheme. (Paragraph 145, lines 11-14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate wherein the portion corresponding to the transmission signal includes information encoded using at least one of a frequency modulation scheme, a frequency-shift keying (FSK) scheme, an edge-polarity encoding scheme, or an amplitude modulation scheme as taught by Fripp in order to organize data into a form that is more efficient for transmission. 

Regarding claim 16, King does not explicitly teach wherein the acoustic receiver comprises an acousto-electric transducer. 

Fripp teaches wherein the acoustic receiver comprises an acousto-electric transducer. (Paragraph 55, Fig.2, 206) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate wherein the acoustic receiver comprises an acousto-electric transducer as taught by Fripp in order to measure, receive, obtain or log data. 

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (b) of claims 5-6 and 18-19.  Accordingly, the rejection has been withdrawn.	

Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 

Regarding applicants arguments to claim 1, applicant states “Ross as applied does not appear to teach or even suggest that Ross's "rotary subwoofer" could be driven by a signal such that Ross's "rotary subwoofer" is used for both propulsion and acoustic transmission contemporaneously.”, examiner respectfully disagrees. Ross teaches an apparatus 300 for generating low frequency seismic signals which utilize one or more propeller blades 320 (or props, blades, fan blades, etc.) that are submerged in the water as is generally indicated in this figure. Note that the terms "prop" and "propeller" should not be interpreted as any sort of requirement that the instant invention 300 be capable of propelling the vessel 325 through the water 370, although, depending its orientation, that could certainly be one of its functions--either primary or secondary (Col.7, lines 40-51). Thus, Ross teaches an apparatus 300 which is used for both propulsion (propelling the vessel) and acoustic transmission (generating low frequency seismic signals) contemporaneously. Applicant further states “it is unclear to Applicant how or why one of ordinary skill would be motivated to somehow modify King in view of Ross or to somehow combine King with Ross”. Ross explicitly states that the instant invention is loosely based on the concept of the acoustic rotary subwoofer. (Col.7, lines 33-35) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, King is directed to an unmanned system for investigating underwater regions and Ross is directed to the general subject of seismic exploration and, in particular, to methods for generating seismic signals for use in interrogating the subsurface of the earth, thus examiner believes the combination of these references is appropriate because analogousness of the subject matter of each reference respectfully and thus it would have been obvious to one having ordinary skill in the art before the effective filling date to have modified King to incorporate the propulsion motor to use in providing thrust, and, contemporaneously, a portion corresponding to a transmission signal to be acoustically transmitted through the fluid medium by the propulsion motor acting as an electromechanical transducer in order to generate frequency signals which utilize one or more propeller blades 320 (or props, blades, fan blades, etc.) that are submerged in the water and vary the pitch (i.e., angle of the blade with respect to the direction of rotation) of the blades in a spinning fan, thus modulating the airflow to yield the desired audio signal.

Regarding applicants arguments to claims 3, 7-9, 12 and 16, applicant states “it is unclear to Applicant how or why one of ordinary skill would be motivated to somehow modify King in view of Ross or Fripp, or to somehow combine King and Ross with Fripp.” In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, King is directed to an unmanned system for investigating underwater regions and Ross is directed to the general subject of seismic exploration and, in particular, to methods for generating seismic signals for use in interrogating the subsurface of the earth and Fripp is directed to a communication method for below surface (wellbore) devices, thus examiner believes the combination of these references is appropriate because analogousness of the subject matter of each reference respectfully. Further detail of the motivation to combine the above cited references is found in paragraphs 24-29 detailed in the rejection above. 




Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645